Case 9:20-cv-80147-RLR Document 16 Entered on FLSD Docket 04/29/2020 Page 1 of 5




                            UN ITED STA TES D ISTR ICT CO U RT
                            SO U TH ER N DISTR IC T O F FLO R ID A
                                    CA SE N O .9::0-CV-80147-RLR

                                     JURY TRIAL REQ UESTED
    JAN E K O E,an individualfiling pseudonym ously
                 Plaintiff
    V:.
    A M A R C HA ND ER M A INIaliasesG A LLA NTV K .AM AR CM 4. A M AR CM 2.VIK R AM
    K M S.and VIK RAM K U M A R M AN SING H ,an individual
    G UAR AN TEED REM O V ALS,a Canadian com pany
    R EPZE,a fraudulentLLC
    EX PER T R EM OV A LS,a fraudulentLLC
    IN TERN ET R EM O V ALS,an Australian com pany
    M ARC A G LO BA L.LLC.d/b/a lnternetR eputation.com , a Colorado LLC
    A M AR UTU TECH NO LO G Y d/b/a KODD O S,a Hong Kon ' '
    MINC
    KEV INL
          AAW, anOhIi,oaL
            NG ILER     na
                         w
                         i  fvi
                          ndiirm
                               dual                                 FILEDBY 9 y
                                                                              VUl D.c.                 .



    R ON ALD LINCO ,an individual
    MICHAELSCHERN,anindividual                                              iFi 2S 2022
    JAM ES JO H N ,an individual
    J1M BUR NS                                                 AxoEo s xost   s    .
                 ,an i
                     nd i
                        v i
                          d ual                               C
                                                              s L EtK t
                                                                      J.S Dl
                                                                           s' c;,
                                                                .o. fz Ft
                                                                        k.- w.
                                                                             qa
    SCO TT BREITENSTEIN,an individual
    A R M A N AL1 d/b/a D 4 SO LUTIO NS BD,an individual
    VIK R AM PA RM A R aliasesM ATT HA M P and M A RTIN H OR AN , an individual
    PIERR E ZAR O K IA N,an individual
    D EFAM ATIO N DEFEND ER S,a fraudulentLLC
    W EB PRESENC E.LLC.d/b/a NET REPUTATION
    JO H N D O ES 1-14,inclusive,
                  Defendants.

                          M O TIO N TO SEA L EXH IBIT D IN FILIN G 1-1


           PlaintiffJane K oehereby m ovesthe Court,pursuantto FederalRule ofCivilProcedure
    26(c)andUnitedStatesDistrictCourtfortheSouthernDistrictofFloridaLocalRule5.4(b)(1),
    foran Ordcrperm itting the Sealing ofExhibitD in Filing 1-1. Contrary to the paperlessorder
    issued by Judge Robin L.Rosenberg,the personalinfonnation ofboth Plaintiffand Plaintiffs
    fatherareboth listed in ExhibitD . Theirnam esare listed. ExhibitD isan em ail;itisnota
    socialm ediapost. PerRomero v.D rumm ond, 480F.3d l234,1245-46(11thCir.2007),judges
    are required to read exhibitsin full. ExhibitD is nota socialm edia post;it'sa copy ofan em ail.


                                            lof4 totalpages
Case 9:20-cv-80147-RLR Document 16 Entered on FLSD Docket 04/29/2020 Page 2 of 5




           PlaintiffrequeststhatExhibitD be filed undersealbecause they referto inform ation that
    Plaintiffhasdesignated asttconfidentialInfonnation''pursuantto a separatelnterim Protective
    Order. ExhibitD isan em ailw here DefendantAm arChanderM aini, a serialcon artist,poses
    underthe nam eV ikram Kum arM ansingh,to herm other. ExhibitD containslatterparagraphs
    which listthe firstnam e ofPlaintiffand the lastnam e ofherfather. Any reasonable person w ill
    be able to inferPlaintiff snam e asa resultofthese docum ents.
           Due to the invasivenatureofa law suit,and the factthatPlaintiffand herfam ily have
    been subjecttodeaththreats,onlinecyberstalking,physicalstalking,andmorefrom Defendant
    M aini,PlaintiffrequeststhatExhibitD rem ain underseal. Furtherm ore,asm any ofthe
    D efendantsare acttzalfelonswho have senred tim e in federalprisonsin the U nited Statesand
    India,Plaintiffdoesnotfeelcom fortable w ith any ofthem having any furtherinform ation about
    her. ExhibitD lists Plaintiff's nam e and herfather'snam e. Revealing the nam esofPlaintiffand
    herfatherexposeboth to online,financial,and physicalretaliation from cyberextortionistsand
    physicalstalkers.
           Accordingly,Plaintiffrespectfully subm itsthisM otion foran O rderpermitting the
    sealing ofExhibitD in tiling l-l.




    D ated:April29,2020

                                                      Respectfully subm ittcd,
                                                                                           /s/Jane Koe
                                                                                Jane K oe,a pseudonym
                                                                                   Law SttldentPro Se
                                                                                7750 Okeechobee Blvd
                                                                                            Suite4-481
                                                                           W estPalm Beach,FL 3341l
                                                                                 Phone:(929)400-7746
                                                              liil
                                                                 1
                                                                 r7
                                                                  :,
                                                                   1.
                                                                    15
                                                                     tiiI
                                                                       .L:j
                                                                          i
                                                                          .
                                                                          4)
                                                                           1.
                                                                            )r
                                                                             q
                                                                             ç67
                                                                               !.
                                                                                1.
                                                                                 9.
                                                                                  :4
                                                                                   :
                                                                                   .
                                                                                   )
                                                                                   t!
                                                                                    ;)
                                                                                     .
                                                                                     l
                                                                                     ..
                                                                                      i
                                                                                      .
                                                                                      1)
                                                                                       .
                                                                                       i
                                                                                       L
                                                                                       .jë
                                                                                         I
                                                                                         )i
                                                                                          ;
                                                                                          )
                                                                                          k
                                                                                          )l
                                                                                           .
                                                                                           i.f-
                                                                                            p (
                                                                                              7
                                                                                              ?
                                                                                              .
                                                                                              !)
                                                                                               .
                                                                                               :
                                                                                               #.
                                                                                                L.
                                                                                                 t
                                                                                                 î
                                                                                                 -
                                                                                                 à
                                                                                                 ,
                                                                                                 L
                                                                                                 -ï
                                                                                                  y.
                                                                                                  'i
                                                                                                   .
                                                                                                   !;r
                                                                                                     .
                                                                                                     1
                                                                                                     .!
                                                                                                      ,
                                                                                                      )
                                                                                                      ?t
                                                                                                       !
                                                                                                       .
                                                                                                       -.
                                                                                                        !-
                                                                                                         !
                                                                                                         -
                                                                                                         T
                                                                                                         .
                                                                                                         1.t
                                                                                                           .
                                                                                                           #;
                                                                                                            !t-
                                                                                                              .
                                                                                                              '
                                                                                                              ?
                                                                                                              !
                                                                                                              lrl
                                                                                                                t
                                                                                                                )q




                                          2 of4 totalpages
Case 9:20-cv-80147-RLR Document 16 Entered on FLSD Docket 04/29/2020 Page 3 of 5




                                   CER TIFICATE OF SERV ICE

           I lxereby certify thatatrue and correctcopy ofthe foregoing w asserved in person by
    processserveron April29,2020 atthe Southern DistrictofFloridaW estPalm Beach Clerk of
    CourtOftk e. 1have retained a processservice to serve al1D efendantson the Selwice Listbelow .
    Som e D efendantswillneed to be served using the Hague Convention, w hich requires both
    location tracking and processserving according to internationallaw standards. Certainly,this
    processw illtake longerthan a m ere fourbusinessdays. There are 4 pagestotalin thisam ended
    m otion;quadruple checked.

                                                                                      /s/Jane Koe
                                                                           Jane K oe,apseudonym
                                                                              Law StudentPro Se
                                                                           7750 Okeechobee Blvd
                                                                                       Suite 4-481
                                                                      W estPalm Beach,FL 3341l
                                                                            Phone:(929)400-7746
                                                             Enzail:i:
                                                                     -
                                                                     1111'J>        t
                                                                                    '
                                                                                    (8)iel()ut1.cinl))




                                          3 of4 totalpages
Case 9:20-cv-80147-RLR Document 16 Entered on FLSD Docket 04/29/2020 Page 4 of 5




                                                       SER VICE LIST
    AmarChanderM aini                                             DeniseAnnFaulk-AssistantUSAttorney(ArizonaState
    9JamberooAve                                                  BarNo.12700)whoprosecutedKevinAngileri
    Baulkham Hills,NSW 2153                                       FinancialLitigation Unit
    Australia                                                     405 W CongressSuite4900
    Email:.g.p)g.
                f#).!l1(
                       .:
                        ..
                         z?.
                           !.
                            tt-
                              l()lllc.com                         Tuscon,AZ 85701-5041
    Email:#!./
             lzwcçJ?4à
             .          1Jtqr!r-#é! 3-
                                     kï;.r..
                                           l
                                           .?.
                                             ?
                                             lq
                                              iJ
                                               .
                                               r
                                               -çorn              Email:d    ç-1ù.
                                                                         ....,   :ç=.
                                                                                    (q. s1 .t?-
                                                                                      ;).
                                                                                        t     ï;Aj.
                                                                                                  ,g.
                                                                                                    t)>.
                                                                                                       '
    Ernail:N-ik:
               -kt1))1kn)sf$-
                            .
                            8)()t)tl()()k.c()nl
                                                                  AmandaAguirre- ParoleOfficerforKevinAngileli
    Guaranteed Removals                                           Tuscon,AZ
    3425HalwesterRoad                                             Ernail:alrl
                                                                            ale
                                                                              lda :l4ytli1
                                                                                         ')
                                                                                          '
                                                                                          e!'
                                                                                            i:C:z(1.tlsc()l2l4s.gov
    Suite#200                                                     Phone:+1-520-205-4417
    Burlington,Ontario L7N 3M 7
    Canada                                                        Jim Btu'ns
                                                                  l30 BundallRoad,Level3
    Repze                                                         Bundall,QLD 42l7
    9615 E County LineRoad                                        Australia
    Suite8//444                                                   I
                                                                  ii
                                                                   I
                                                                   1
                                                                   717
                                                                     11
                                                                      3
                                                                      :il:.j
                                                                           t
                                                                           .
                                                                           !
                                                                           '.
                                                                            ?
                                                                            r!
                                                                             )(
                                                                              .
                                                                              i
                                                                              f(.
                                                                                '
                                                                                ..
                                                                                1i?
                                                                                  .
                                                                                  1
                                                                                  .1
                                                                                   .
                                                                                   ,
                                                                                   :
                                                                                   .;
                                                                                    iq
                                                                                     .
                                                                                     #
                                                                                     )!(.
                                                                                        !,
                                                                                         .!)
                                                                                         i ,
                                                                                           ç.
                                                                                            :
                                                                                            .!
                                                                                             ?.
                                                                                              t
                                                                                              '
                                                                                              )!
                                                                                               .
                                                                                               '?)
    Centennial,CO 80112                                           phone:(84)362-2207
    United StatesofAmerica
    Phone:(970)458-8143                                           ScottBreitenstein
    Email:ruj
            utlvz
                '
                ktlû?
                    srcllze.
                    N      ctln)                                  29 Bidleman St,Dayton,OH 45410
                                                                  22 W M um maA ve,Dayton,OH 45405
    M arcaGlobal,LLC.d/b/a lntemetlkeputation.com                 1949DrillAve,Dayton,OH 45414
    7100EastBelleview Avenue                                      UnitedStatesofAmerica
    Suite3l0
    GreenwoodVillage,CO 80l11                                     W eb Presence,LLC t
                                                                                    Vb/aNetReputation
    United StatesofAmerica                                        150 SW 12t bAve,Suite340
                                                                  Pompano BeachaFL 33069-3238
    AmarutuTechnology                                             United StatesofAmerica
    O nelsland East
    Level23,                                                      ExpertRemovals
    18W estlandsRoad                                              Unknown Address
    HongK ong,Hong Kong                                           UnitedStatesofAmerica
                                                                  Phone:(888)447-4949
    M incLaw
    200 ParkAvenue                                                Ronald Linco
    Suite200                                                      UnknownAddress- subpoenaing MincLaw
    Orange Village,OH 44122                                       United StatesofAmerica
    United StatesofAmerica
                                                                  AnzlanA1id/b/a/1
                                                                                 34 SolutionsBD
    M ichaelSchern                                                Unknown Address- subpoenaing MincLaw
    1640 South Stapely Drive                                      Dhaka,BangladeshorRajshahi,Bangladesh
    Suite l32
    Mesa,AZ 85204                                                 PierreZarokian
    United StatesofAmerica                                        UnknownAddress- subpoenaing MincLaw
                                                                  Nevada
    lnternetRemovals                                              UnitedStatesofAmerica
     130 BundallRoad,Level3
    Bundall,QLD 42l7                                              Vikram ParmaraliasesMattHamp andM artin /o rf
                                                                                                              z?i
    Australia                                                     Urtknown Address- subpoenaingM incLaw
                                                                  Bangladesh
    K evin Angileri
    6391W Shannon St.                                             DefamationDefenders,LLC.
    Chandler.AZ 85226                                             4845 PearlCrestCircle,Suite 10I
    United StatesofAmerica                                        Boulder,CO 80301
                                                                  United StatesofAmerica
    JamesJohn
    Unknown Address- subpoenaing M incLaw




                                                       4 of4 totalpages
Case 9:20-cv-80147-RLR Document 16 Entered on FLSD Docket 04/29/2020 Page 5 of 5




                                  5of4 totalPages
